Filed 5/11/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 81







State of North Dakota, 		Plaintiff and Appellee



v.



Donald Beane, 		Defendant and Appellant







Nos. 20100340 & 20100341







Appeal from the District Court of Williams County, Northwest Judicial District, the Honorable Gerald H. Rustad, Judge.



AFFIRMED.



Per Curiam.



Nathan Kirke Madden (on brief), Assistant State’s Attorney, P.O. Box 2047, Williston, N.D. 58802, for plaintiff and appellee.



Kent M. Morrow (on brief), P.O. Box 2155, Bismarck, N.D. 58502-2155, for defendant and appellant.

State v. Beane

Nos. 20100340 & 20100341



Per Curiam.

[¶1]	Donald Beane appeals from criminal judgments entered after a jury found him guilty of possession of a controlled substance, a class C felony, and possession of drug paraphernalia, a class C felony.  On appeal, Beane argues the district court committed reversible error when it refused to admit Beane’s pants into evidence due to a violation of N.D.R.Crim.P. 16.  We summarily affirm under N.D.R.App.P. 35.1(a)(4).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner